The information in this case does not charge the offense of doing business without a license; but it is brought pursuant to section 6942 (4855) C.G.L., under which section no license is required, and the penalty upon conviction for charging more than 25% interest on money actually loaned, is a fine not exceeding $100.00 or imprisonment not exceeding ninety days, or both. If filed in any county of the State, it would be under section 6942 (4855) C.G.L.
If the information, filed in a county having 40,000 or more population, had alleged that the defendant did "engage in the business of making loans of money * * * in the amount or to thevalue of three hundred dollars or less," and had alleged facts showing a violation of Section 1, Chapter 10177, Acts of 1925, Section 3999 C.G.L., he would upon conviction be subject to a fine not exceeding $500.00, or to imprisonment not exceeding six months, or both, for a misdemeanor under Section 18, Chapter 10177, Acts of 1925, Section 7880 C.G.L. If in such case the defendant shows he had a license under Section 4, Chapter 10177, Acts of 1925, Section 4002 C.G.L., it would be a good defense to a charge as above stated.
There is no inconsistency between 6942 (4855) C.G.L. and Sections 3999 and 7880 C.G.L. In the first case no license is required and a misdemeanor is committed in any county of the State when an interest rate exceeding 25% *Page 404 
per annum on the amount actually received by the borrower is willfully and knowingly charged or accepted by the lender. In the other case, applicable only in counties having not less than 40,000 population, a license is required and a misdemeanor is committed if without a license therefor a person engages in thesmall loan business, and charges or receives a greater rate of interest than ten per cent per annum for money so loaned.
If a party in any county in this State is not engaged in thebusiness of making loans of less than $300.00, but lends money, he is subject to the Act of 1909.
If a party engages in the business of making loans of $300.00or less in a county of not less than 40,000 population, he is subject to the Act of 1925. If he engages in the business without a license and charges more than 10% per annum interest, or if he has a license and charges interest in excess of the rates allowed a licensee, or otherwise violates the Act of 1925, he is punishable under Section 18 of the Act of 1925.
The Act of 1925 is not applicable in any county of less than 40,000 population.
The writ is quashed and the Petitioner is remanded.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 405